RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NOS. A-1673-17T4
                                                                     A-1901-17T4

S.P.,

          Plaintiff-Appellant,

v.

S.L.P.,

     Defendant-Respondent.
_____________________________

S.P.,

          Plaintiff-Respondent,

v.

S.L.P.,

     Defendant-Appellant.
_____________________________

                    Submitted December 17, 2019 – Decided December 30, 2019

                    Before Judges Yannotti and Firko.
            On appeal from the Superior Court of New Jersey,
            Chancery Division, Family Part, Morris County,
            Docket No. FV-14-0218-17.

            James P. Yudes, PC, attorneys for appellant S.P. in A-
            1673-17 and respondent S.P. in A-1901-17 (James P.
            Yudes, of counsel; Elsie Gonzalez, on the briefs).

            S.L.P., respondent pro se in A-1673-17 and appellant
            S.L.P. in A-1901-17.

PER CURIAM

      The parties have advised the court these consolidated matters have been

amicably resolved and have stipulated to the dismissal of these appeals.

Accordingly, the appeals are dismissed with prejudice and without costs.




                                                                       A-1673-17T4
                                      2